William B. Brown, J.,
dissenting. I would require appointing authorities to utilize the procedure delineated in Ohio Adm. Code 123:1-5-03. See my concurring opinion to In re Termination of Employment (1974), 40 Ohio St. 2d 107, 116. Compliance with this procedure requires only a minimal effort, yet clearly facilitates the division of employees into the unclassified and classified civil service, as required by R. C. 124.11.
A policy underlying the classification of civil service employees is the protection of classified employees from arbitrary and unjust removal. State, ex rel. Buckman, v. Munson (1943), 141 Ohio St. 319. Unclassified employees are not granted such protection. 15 Ohio Jurisprudence 3d, Civil Servants and Other Public Officers and Employees, Section 125. Given the consequences of civil service classification, exemption from the classified service should be determined at the *35onset of employment. An early mandatory determination of classification would promote the policy of the civil service laws by removing uncertainty of status and reducing the potential for arbitrary and unjust removal of protected employees.